Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2008/46879 (machine translation included, newly cited) in view of German Patent 102011082192 (machine translation provided, newly cited), Kato (US 2016/0339632) and either one of Harada et al (US 2015/0148451) or Okamoto et al (US 2018/0265659).
PCT ‘879 taught that it was known at the time the invention was made to form a container via a filament winding operation which included forming a fiber reinforced body by cooling the resin impregnated bundle from a fiber bundle feed device from a first temperature to a second lower temperature which was designed to prevent premature hardening of the resin in the winding operation as well as prevent splashing or resin and additionally prevent sliding of the deposition of the resin impregnated filament in the winding operation. The reference performed the cooling in order to increase the viscosity of the resin from the impregnation bath to prior to winding on the mandrel in order to achieve this goal. The reference did not express that there was a liner upon which one wound to form the container. Additionally, there is no express teaching of the temperature initially being at or around room temperature (15-25 degrees C) initially and being reduced to 0-15 degrees C with the cooling operation. It should be understood that the reference to PCT ‘879 clearly desired to stop the cure of the resin after impregnation in the operation and in order to stop the curing, after the filaments were coated (with the reduced viscosity of the resin) the viscosity of the resin was raised to prevent any curing of the resin and to additionally prevent any splashing (and sliding of the filaments) during the winding operation and this increase in viscosity was provided by cooling the resin impregnated filament prior to winding the same. Additionally, the reference to PCT ‘879 taught that one skilled in the art would have performed this wet winding operation as it reduced the cost associated with the winding operation when prepregs were used as they required storage and chilling to prevent premature curing of the resin in the prepreg for example. The applicant is referred to lines 14-18, 28-32, 58-71, 81-85, 95-98, 99-106, 114-118, 135-166 (noting that at lines 151-153 the cooling of the resin is performed to not only raise the viscosity but arrest any polymerization of the resin impregnated in the band).
German Patent ‘192 taught that it was known to impregnated a filament to form a resin impregnated filament which was suitable for a winding operation wherein the resin used to impregnate the filament was one which was a “quick” curing adhesive which was impregnated into the filament band at about room temperature (or a little higher) and then subjected to cooling in order to arrest any cure of the resin (prior to winding the resin impregnated filaments) wherein the cooling was performed to chill the impregnated band to between -5 and 5 degrees C. the applicant is more specifically referred to paragraphs [0016], [0018], [0020], [0021]], [0022], [0025]. The reference to German Patent ‘192 made it clear that the viscosity of the quick curing matrix at room temperature or slightly above was suitable for impregnation of the fibers therein (at a temperature of 20-50 degrees C for example where the reference made it clear that lower or higher temperatures may be employed dependent upon the resin selected) and that cooling to arrest the cure of the matrix was performed at a temperature between -10 to 10 degrees C. Certainly then, when practicing the operation of PCT WO ‘879 one selecting a quick cure resin would have recognized that the viscosity of the resin would have been suitable for impregnation at or near room temperature (20-50 degrees C) and that the cooling of the same to increase the viscosity and stop any polymerization of the quick curing resin would have taken place at a temperature between -10 and 10 degrees C. Additionally, one would have been motivated to use the quick setting matrix material because it required less energy in the winding operation (little or no heating of the matrix during impregnation) and it would have resulted in greater productivity by reducing overall cure times to make the composite part. It should additionally be noted based on the references herein that the particular temperatures selected for impregnation and cooling prior to winding care clearly determined as a function of the type of resin matrix used and are result effective variables as a function of the desired need to reduce polymerization prior to winding, retain the filaments in the proper location (reduction of sliding) as well as prevent the contamination of surfaces from sloshing resin which occurred without increasing the viscosity of the resin.
The references fail to teach the use of the specific particles in the matrix resin and additionally do not state that one would have wound the resin impregnated material upon a liner in the manufacture of the pressure vessel. However, as previously noted, Kato taught that it was known at the time the invention was made to wind a resin impregnated bundle directly upon a liner and additionally to cool the same as it was being wound to control the viscosity of the resin in the resin impregnated bundle in the manufacture of a pressure vessel, see paragraphs [0008]-[0010] and the abstract of the disclosure for example. The reference to either one of Harada et al or Okamoto et al taught that the matrix resin would have included a thermosetting resin which had particles of butadiene therein. Applicant is referred to the previous Office action dated January 21, 2022, paragraph 3 for a complete discussion of the use of the fine particles of resin in the matrix material as well as the advantages of the use of the same in the manufacture of a composite article including winding upon a liner to manufacture a pressure vessel. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the resin matrix material with particles of butadiene or acrylic therein to provide the impregnated fiber with improved properties therein as suggested was useful in winding to make a composite pressure vessel as suggested by either one of Harada et al or Okamoto et al wherein the artisan was well aware of regulating the viscosity of the resin in the winding operation by cooling at the mandrel (or liner) to prevent slipping and resin splash for example as suggested by Kato wherein the regulation of the temperature during the winding operation would have included impregnation of the resin at or near room temperature followed by cooling to between +10 to -10 degrees C in order to properly hinder curing and regulate the viscosity of the quick curing resin employed in the operation of winding to make the tank as suggested by the combination of PCT WO 2008/46879 and German Patent 102011082192.
Claims 2, 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Sonnen et al (US 2020/0240586) for the same reasons as set forth in paragraph 4 of the Office action dated January 21, 2022.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with either one of Duvall et al (US 3815773) or Francis (US 2614058) for the same reasons as expressed in paragraph 5 of the Office action dated January 21, 2022.
Response to Arguments
Applicant's arguments filed 4-19-22 have been fully considered but they are not persuasive.
The applicant essentially argues that the reference to Kato failed to teach a lower end of the cooling temperature range and that cooling to less than 30 degrees C (or 20 degrees C) when winding is not the same as the cooling operation performed by applicant. This has not been found to be persuasive in light of the newly cited references to PCT WO 2008/46879 and German Patent 102011082192. Applicant is referred to paragraph 3 above for a complete discussion regarding the same. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746